— Judgment reversed, without costs, and judgment granted in favor of defendant in accordance with memorandum. All concur, Simons, J. P., not participating. Memorandum: The judgment is reversed and judgment is granted in favor of the defendant declaring that it is not obligated to defend the plaintiff in a personal injury action that arose out of the operation of a snowmobile. The policy of insurance provides that it does not apply to “the operation or use of any snowmobile or trailer designed for use therewith”. We accord this phrase its natural meaning and we decline to accept the strained construction advanced by plaintiff. The phrase “designed for use therewith” obviously refers to a trailer designed for use with a snowmobile. The phrase does not refer to a snowmobile or trailer designed for use with a “racing * * * contest,” which is the subject of the exclusion in the preceding, separately numbered clause. (Appeal from judgment of Supreme Court, Jefferson County, J. O’C. Conway, J. — declaratory judgment.) Present — Simons, J. P., Callahan, Doerr, Boomer and Moule, JJ.